DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The AFCP request from 12 August 2022 has been considered in this Office action.

Applicant amends the claims to include the following limitation:

    PNG
    media_image1.png
    209
    579
    media_image1.png
    Greyscale

The amendment appears to be a product by process limitation. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS, MPEP 2113, I. 
Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “the boss and lower case are formed in one piece by injection molding; and the boss is hot melted and fixed in the receiving hole after passing through the receiving hole, in such a manner that the lower case is fixed to the heat conducting plate through the hot-melted boss”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In this case, only structure the product by process limitation appears to set forth is that the boss and lower case are claimed as “one piece”. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the boss and lower case integral (hence one piece) since it has been held that among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."). In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See e.g., MPEP 2144.04. The claims dependent from the amended claim need further consideration.
In view of the foregoing, the claims are not in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729